Citation Nr: 0729874	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-28 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss disability

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to September 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2007.  A transcript of the hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to 
service.

2.  Tinnitus was not present in service.

3.  Tinnitus is not attributable to any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for bilateral 
hearing loss disability and tinnitus.  In a VCAA letter of 
August 2004 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard 
to notice as to disability ratings and effective date 
assignment, notice was not provided until a letter of March 
2006.  However, the lack of timeliness is not prejudicial to 
the appellant because his claim is denied, and, therefore, 
the issues of rating and effective date do not arise.  The 
Board finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, private 
treatment records, VA outpatient treatment records and VA 
examination have been obtained.  The veteran was afforded a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In a separation physical of August 1953 the veteran had 
auditory acuity at 15/15 in each ear.

Private audiological examination of December 1994 notes that 
the veteran stated he had bilateral tinnitus for over 10 
years.  

Private medical treatment records of March 1998 note that the 
veteran reported sensorineural hearing loss since 1988.  He 
also reported noise exposure while in service.  

Private medical treatment records of February 1995 note that, 
upon review of prior audios from 1988 to 1994, it was noted 
that the veteran had a slow, progressive, bilateral high 
frequency sensorineural hearing loss and gradual bilateral 
tinnitus.

VA audiological examination of September 2004 notes that the 
veteran reported occupational and recreational noise exposure 
while in service.  He stated he worked on the flight line and 
wore hearing protection on occasion.  He further reported an 
onset of bilateral tinnitus in 1980.  After an audiological 
exam, the veteran was diagnosed with bilateral severe to 
profound flat sensorineural hearing loss except for moderate 
loss at 250 Hz.  The examiner opined that "[b]ased on 
audiometric configuration and case history, it is at least as 
likely as not that the claimed hearing loss began with noise 
exposure in the military. . . However the severity of the 
loss is greater than would be expected from just noise 
exposure. . . There are probably other contributing factors 
although Vet denies any family history."  It was noted that 
no medical records were available for review at the time of 
the examination.

That same month the RO requested that the examiner provide a 
nexus opinion as to the tinnitus and provide a nexus opinion 
regarding the bilateral hearing loss disability upon review 
of the claim file.  After a review of the claim file, a 
different VA examiner provided an addendum to the VA 
examination report of September 2004 stating that 
"[s]eparation audio in 1963 shows normal hearing and no 
complaints of hearing loss.  Tinnitus started well after he 
was discharged from the service.  Therefore it is less likely 
than not that the loss or tinnitus were due to excessive 
noise exposure in the service."

At a Travel Board hearing of July 2007 the veteran testified 
that while in service he worked on the B-52 bombers as a 
radar navigation technician.  He stated he was a flight line 
electronic technician and worked on planes out on the flight 
line.  Furthermore, he used to sit on the end of the runway 
as a last resort repairman to repair airplanes.  He further 
testified that he always wore hearing protection and that 
they were successful in knocking some of the noise down.  The 
veteran also testified that he first noticed he had hearing 
problems after service when he as in his 30's and has been 
wearing hearing aids since his 50's.  He stated that his wife 
complained that he could not hear him since they were 
married.  The veteran's wife testified that they were married 
in 1964 and that the veteran had problems with his hearing 
early on, but that it was not bad until his 40's.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection tinnitus.  The Court has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran has alleged that his hearing loss disability is a 
consequence of noise exposure while in service while working 
in the flight line as a B-52 bomber mechanic and radar 
navigation technician.  DD Form 214 notes the veteran's 
specialty to be Bomber Navigation System Mechanic.  
Furthermore, this Veterans Law Judge had the opportunity to 
observe the veteran while testifying at the Travel Board 
hearing and finds him to be credible.  Therefore, considering 
the veteran's work while in service and that he is found to 
be credible, the Board finds that the veteran was exposed to 
noise during service.  

The competent evidence of record shows that bilateral hearing 
loss disability was first manifested more than a year after 
service.  The veteran's hearing was normal at separation in 
1963.  The first evidence of record of a bilateral hearing 
loss disability are private medical treatment records of 
November 1990.  This is more than 27 after separation from 
service.

Bilateral hearing loss or hearing loss disability was not 
demonstrated during service.  From 1963 to 1990, there was no 
record of complaints, findings, treatment, or diagnosis of 
bilateral hearing loss.  Thus, continuity of symptomatology 
was not shown after service.  

The Board acknowledges that there are two nexus opinions of 
record.  VA examination report of September 2004 provides an 
opinion stating that "[b]ased on audiometric configuration 
and case history, it is at least as likely as not that the 
claimed hearing loss began with noise exposure in the 
military. . . However the severity of the loss is greater 
than would be expected from just noise exposure. . . There 
are probably other contributing factors although Vet denies 
any family history."  An addendum provided a couple of weeks 
after the examination by a different VA examiner states that 
"[s]eparation audio in 1963 shows normal hearing and no 
complaints of hearing loss.  Tinnitus started well after he 
was discharged form the service.  Therefore it is less likely 
than not that the loss or tinnitus were due to excessive 
noise exposure in the service."  

Essentially, there are two conflicting nexus opinions of 
record.  However, the Board finds that the addendum in regard 
to the hearing loss disability is unconvincing.  The examiner 
appears to reach a conclusion that based upon normal findings 
at separation (15/15) the current disability is unrelated to 
service.  However, the original examiner never implied that 
there was a hearing loss in service.  Rather, the current 
findings were consistent with in-service noise exposure.  The 
Board finds it important that the first examiner determined 
that the findings were consistent with a past history of 
noise exposure.  The examiner who entered the addendum 
completely failed to address the underlying cause of the 
hearing loss disability.  There was a failure to address 
whether the current findings were consistent with hearing 
loss due to noise exposure.  If the findings were not 
consistent with noise exposure, the Board could make a 
rational determination.  If the findings were consistent with 
noise exposure, the Board could then address whether there 
was in-service exposure or post-service exposure or a 
combination of both.  Nothing in the addendum refutes the 
conclusion that the hearing loss is consistent with noise 
exposure.  As noted above, the Board accepts that there was 
in-service noise exposure and the only medical evidence 
establishes that the hearing loss disability is consistent 
with such past history.  The evidence supports the claim and 
service connection is granted.  

In regard to tinnitus, the Board notes that by the veteran's 
own admissions his tinnitus manifested more than a year after 
separation from service.  VA examination report of September 
2004 notes that the veteran reported an onset of tinnitus in 
1980.  This is 17 years after service.  The most probative 
evidence establishes that there was a remote onset of 
tinnitus.  Furthermore, no medical professional has reported 
that tinnitus is due to any incident of service, to include 
the report of noise exposure.  Rather, it was concluded that 
tinnitus was unrelated to service.  Based upon the lay and 
medical evidence, the Board concludes that tinnitus was first 
manifest many years after service and that the disability is 
unrelated to service.  To the extent that the veteran opines 
that the disability is due to service, such opinion is not 
competent.

Accordingly, service connection for tinnitus is denied.  The 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


